Title: From George Washington to Robert Morris, 4 March 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Philada 4th March 1782
                        
                        Well knowing the difficulties in which you are involved it ever gives me pain to make application to you on the
                            score of Money. But as I cannot give the Baron Steuben an answer without knowing whether it will be in your power to
                            comply with the terms he asks, I am under the necessity of inclosing his letter to me on the subject of the arrearages of
                            his Pay.I am with great Respect Sir Yr most obt and hbl servt.

                    